DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 09/06/2019. Claims 1-7 and 22-34 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing element” in claims 4, 34.
“memory element” in claims 7, 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 22, and 34, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 22, and 34, the use of “and/or” creates uncertainty in the claim scope. As such the claims are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 22-25, 28-29, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130317367 A1 (cited in IDS dated 09/06/2019, hereinafter referred to as “Shuler”).
Regarding claim 1, Shuler, a system for monitoring oxygenation levels of traumatized tissue (paragraph [0002]), teaches a wound dressing (paragraph [0178]) comprising:
at least one motion sensor for sensing a motion related parameter associated with motion of the wound dressing (has an accelerometer; paragraphs [0351], [0450]); and
at least one further sensor for sensing a healing related parameter associated with wound healing at a region of tissue of a wound or proximate a wound covered by the wound dressing (paragraphs [0089]-[0091], [0123]).
Regarding claim 2, Shular teaches wherein the healing related parameter is a parameter associated with blood perfusion within the region of tissue (paragraph [0123]).
Regarding claim 3, Shular teaches wherein the healing related parameter is a parameter associated with oxygen saturation of blood within the region of tissue (paragraphs [0089]-[0091]).
Regarding claim 4, Shular teaches further comprising:
a processing element for processing an output of the motion sensor and/or an output of the further sensor (paragraphs [0096]-[0098], [0123]).
Regarding claim 7, Shular teaches wherein the wound dressing comprises a memory element and the processing element is configured to generate data which corresponds to an output of the motion sensor and data which corresponds to an output of the further sensor and to store said data in the memory element (paragraphs [0128], [0147]-[0148]).
Regarding claim 22, Shular teaches a wound monitoring method (abstract) comprising the steps:
sensing a motion related parameter associated with motion of a patient (paragraphs [0351], [0450]) and a healing related parameter associated with wound healing at a region of tissue of the patient at or proximate to a wound (paragraphs [0089]-[0091], [0123]);
determining that the sensed motion related parameter satisfies a predetermined condition corresponding to a predetermined amount of motion of the patient (teaches adjusting wound healing measurements based on accelerometer data; paragraphs [0351], [0450]); and
storing and/or transmitting data which represents the sensed healing related parameter associated with wound healing (paragraphs [0096]-[0098], [0123], [0128], [0147]-[0148]).
Regarding claim 23, Shular teaches wherein step of sensing the motion related parameter and healing related parameter comprises the step of monitoring the motion related parameter and the healing related parameter over a sample period (paragraphs [0148]-[0152]).
Regarding claim 24, Shular teaches wherein the sample period is not less than one second or two seconds or five seconds or ten seconds (paragraph [0154]).
Regarding claim 25, Shular teaches wherein the sample period is not greater than sixty seconds or thirty seconds or fifteen seconds (paragraph [0154]).
Regarding claim 28, Shular teaches wherein the healing related parameter is associated with an amount of oxygen saturation at the region of tissue at or proximate to the wound (paragraphs [0089]-[0091]).
Regarding claim 29, Shular teaches wherein the stored data is data collected over a sample period in which the sensed motion related parameter satisfies the predetermined condition (paragraphs [0128], [0147]-[0152]).
Regarding claim 32, Shular teaches further comprising subsequently repeating the steps of sensing the motion and healing related parameters (periodically take measurements over a period of time; paragraphs [0152]), determining that the motion related parameter satisfies the predetermined condition (paragraphs [0351], [0450]) and storing data representing the parameter associated with wound healing to compile a plurality of records of data associated with wound healing (paragraphs [0128], [0147]-[0148]).
Regarding claim 33, Shular teaches further comprising the step of transmitting the data comprising the plurality of records to a remote device for processing (paragraphs [0098]-[0101], [0131]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shular.
Regarding claim 30, Shular does not explicitly teach further comprising a learning step in which the sample period is set based on attributes of the patient.
However, calibration (the learning step) based on attributes of a patient is a well known practice in the medical arts before the effective filing date of the claimed invention and therefore it would have been within the skill level of the art to modify the teaching of Shular to incorporate known learning step/calibrating techniques.
Regarding claim 31, Shular does not explicitly teach wherein the predetermined condition corresponding to a predetermined amount of motion of the patient is set based on attributes of the patient.
However, calibration (the learning step) based on attributes of a patient is a well known practice in the medical arts before the effective filing date of the claimed invention and therefore it would have been within the skill level of the art to modify the teaching of Shular to incorporate known learning step/calibrating techniques.

Claims 5-6, 26-27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shular as applied to claims 4 and 22 above, and further in view of US 20040034293 A1 (hereinafter referred to as “Kimball”).
Regarding claim 5, Shular teaches the wound dressing apparatus with a motion sensor and oxygenation sensor, but does not explicitly teach wherein the processing element is configured to determine that the output of the motion sensor satisfies a predetermined condition corresponding to a predetermined amount of motion.
However, Kimball, an oxygen saturation sensor that accounts for motion, teaches wherein the processing element is configured to determine that the output of the motion sensor satisfies a predetermined condition corresponding to a predetermined amount of motion (determines if the motion of a user is above a particular threshold and disregards data in cases where the motion is too extreme; paragraph [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing 
Regarding claim 6, Shular, in view of Kimball, teaches wherein the predetermined condition corresponds to a rate of acceleration of the wound dressing which is less than a predetermined rate of acceleration (uses an accelerometer (which determines rate of acceleration); paragraph [0079]; as taught by Kimball).
Regarding claim 26, Shular teaches sensing motion, but does not teach wherein the predetermined condition corresponding to a predetermined amount of motion of the patient is a condition in which the acceleration of the patient or the portion of the patient comprising the region of tissue at or proximate to the wound is below a threshold value.
However, Kimball teaches wherein the predetermined condition corresponding to a predetermined amount of motion of the patient is a condition in which the acceleration of the patient or the portion of the patient comprising the region of tissue at or proximate to the wound is below a threshold value (paragraph [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shular, to determine whether the motion sensor satisfies a predetermine condition threshold, as taught by Kimball, because doing so eliminates defective sensor data due to excessive movement.
Regarding claim 27, Shular does not explicitly teach wherein the motion related parameter is a pulse frequency of pulsatile arterial blood flow through the target region of tissue and the predetermined condition corresponding to a predetermined amount of motion of the patient is a predetermined pulse frequency.
However, Kimball teaches wherein the motion related parameter is a pulse frequency of pulsatile arterial blood flow through the target region of tissue and the predetermined condition corresponding to a predetermined amount of motion of the patient is a predetermined pulse frequency (teaches that motion induced error can be influenced by blood flow, and that monitoring pulsatile characteristics in order to determine error rate of oxygen saturation measurement; paragraphs [0036]-[0038]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 34, Shular teaches a wound dressing (paragraph [0178]) comprising:
at least one motion sensor for sensing a motion related parameter associated with motion of the wound dressing (paragraphs [0351], [0450]);
at least one further sensor for sensing a healing related parameter associated with wound healing at a region of tissue of a wound or proximate a wound covered by the wound dressing (paragraphs [0089]-[0091], [0123]); and
a processing element for processing an output of the motion sensor and/or an output of the further sensor (paragraphs [0096]-[0098], [0123]), but Shular does not explicitly teach retaining and discarding data from the further sensor based on motion sensor data.
However, Kimball teaches determine if the output of the motion sensor satisfies a predetermined condition corresponding to a predetermined amount of motion of the wound dressing (paragraph [0079]); 
in response to determining that the output of the motion sensor satisfies the predetermined condition, retain data corresponding to the output of the further sensor (paragraph [0079]); and
in response to determining that that output of the motion sensor fails to satisfy the predetermined condition, discard the data corresponding to the output of the further sensor (paragraph [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shular, to determine whether the motion sensor satisfies a predetermine condition and retain or discard data based on the predetermined condition, as taught by Kimball, because doing so eliminates defective sensor data due to excessive movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791